Case 5:20-cr-50010-TLB Document 62 Filed 01/04/21 Page 1 of 5 PagelD #: 350

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES PLAINTIFF
v. CASE NO. 5:20-CR-50010
SUNNY LEIGH HASSELL DEFENDANT

OPINION AND ORDER

This matter came before the Court on December 29, 2020, for a hearing on a
Petition for Action on Conditions of Supervised Release (Doc. 57). Defendant Sunny
Leigh Hassell was present via videoconference and represented by Federal Public
Defender Bruce Eddy. Assistant United States Attorney Aaron Jennen, who sought
revocation of Defendant's bond, represented the United States. Based upon the evidence
presented at the hearing and the arguments of counsel, the Court REVOKED the
Defendant's bond.

|. BACKGROUND

Defendant was originally indicted in January 2020 and was released pursuant to a
$5,000 unsecured bond (Doc. 11). Her conditions of release included the requirement
that she must “submit to supervision by and report for supervision” by the United States
Probation Office (‘USPO”) and “to continue or actively seek employment.” (Doc. 12).
Later, Defendant waived indictment and pleaded guilty via an Information (Doc. 28)
charging her with one count of receiving a healthcare kickback in violation of 42 U.S.C.
§ 1320a-7b(b)(1)(A). The Court ultimately sentenced Defendant to twelve months and

one day of imprisonment, but the Court allowed her to remain on bond and to self-report
Case 5:20-cr-50010-TLB Document 62 Filed 01/04/21 Page 2 of 5 PagelD #: 351

to her designated Bureau of Prisons (“BOP”) facility by no later than 1:00 p.m. on January
8, 2021. The Court warned Defendant that her release was subject to the exact same
terms of her unsecured bond.

On December 18, 2020, Defendant’s supervising probation officer, Melissa Conn,
filed the present Petition, asserting that Defendant had failed to respond to text
messages, phone calls, and home visits (Doc. 57, p. 1). The Petition also alleges that
Defendant failed to report changes in her employment. /d. Further, according to the
Petition, on December 15, 2020, Defendant called Ms. Conn from a blocked phone

- number, stated that she could only talk for three minutes, and announced that she did not
have to answer any questions about where she was staying, her job, or anything else
other than checking in via email once per week. /d. Ms. Conn instructed Defendant to
call her back on December 16, but she did not do so. /d. Based upon this Petition, the
Court issued a warrant for Defendant arrest, and Defendant was taken into custody on
December 20. The Court held an evidentiary hearing on whether to revoke Defendant's
bond on December 29.

ll. DISCUSSION

A person who has been released pursuant to 18 U.S.C. § 3142,’ and who has
violated a condition of his release, is subject to revocation of release and detention.
18 U.S.C. § 3148(a). The Court “shall enter an order of revocation and detention if, after
a hearing, the judicial officer . . . finds . . . probable cause to believe that the person has

committed a Federal, State, or local crime while on release” or “clear and convincing

 

1 Section 3148(a) applies here because any defendant released while “awaiting
imposition or execution of sentence” is done so “in accordance with section 3142(b) or
(c).” See 18 U.S.C. § 3143(a)(1).
Case 5:20-cr-50010-TLB Document 62 Filed 01/04/21 Page 3 of 5 PagelD #: 352

evidence that the person has violated any other condition of release,” and “there is
no condition or combination of conditions of release that will assure the person will not
flee or pose a danger to the safety of any other person or the community” or “the person
is unlikely to abide by any condition or combination of conditions of release.” /d.
§ 3148(b). “If the judicial officer finds that there are conditions of release that will assure
that the person will not flee or pose a danger to the safety of any other person or the
community, and that the person will abide by such conditions, the judicial officer shall treat
the person in accordance with the provisions of section 3142 of this title and may amend
--the conditions of release accordingly.” /d. § 3148(b)(2).

During the evidentiary hearing, the government presented clear and convincing
evidence that Defendant violated her conditions of release, specifically, the condition that
she submit to the USPO’s supervision and that she continue or actively seek employment.
The evidence offered by the government shows that, during November and December
2020, Defendant failed to respond to communications from Ms. Conn, including phone
calls, text messages, and at-home visits. Further, Ms. Conn testified that on December
15, Defendant called her and refused to provide any information regarding her location or
her employment. There was evidence that Defendant quit her job without informing Ms.
Conn. The evidence also established that Ms. Conn told Defendant to call her back the
next day, but Defendant failed to do so. The Court finds that this is clear and convincing
evidence that Defendant violated her conditions of release.

The Court also finds that the government has established by a preponderance of
the evidence that no combination of conditions will assure that Defendant will not flee or

pose a danger to the safety of any other person or the community. See 18 U.S.C.
Case 5:20-cr-50010-TLB Document 62 Filed 01/04/21 Page 4 of 5 PagelD #: 353

§ 3148(b). There was evidence that Defendant evaded contact with Ms. Conn by refusing
to come to the door during home visits. Defendant was ultimately arrested after she was
found in a long-term stay hotel in a room rented under the name of another individual.
The hotel was in a different county than her authorized place of residence. This
behavior—which occurred after the Court allowed Defendant to remain on bond pending
self-surrender—convinces the Court that no condition of release will assure Defendant's
future appearance. Accordingly, the Court REVOKES Ms. Hassell’s bond.

With that said, the Court is concerned that this revocation will result in a potentially
substantial delay in the Defendant's transfer to the BOP. Presently, the BOP has
designated her to FCI Greenville, with a previously ordered report-by date of January 8,
2021. it is the Court’s request and recommendation to the BOP that this designation
remain unchanged by the present revocation. Therefore, the Court DIRECTS the United
States Marshal to release Defendant by no later than 9 a.m. C.T. on January 8, 2021, into
the custody of her mother, Lorrie Cross, who has agreed to act as Defendant's third-party
custodian for purposes of transporting Defendant to FCI Greenville. At the time of
release, USPO shall outfit Defendant with a GPS location-monitoring device for the
duration of her travel to FC! Greenville. Ms. Cross must tender the Defendant to FCI
Greenville by no later than 6 p.m. C.T. on January 8, 2021.

lll. CONCLUSION

Accordingly, IT IS HEREBY ORDERED that:

1. Defendant's bond is REVOKED.
Case 5:20-cr-50010-TLB Document 62 Filed 01/04/21 Page 5 of 5 PagelD #: 354

Z The Court REFERS to United States Magistrate Judge Erin L. Wiedemann
the remaining issue of whether Defendant should forfeit her $5,000.00 unsecured bond
and whether a judgment of that amount should be entered against Defendant.

3. The Court DIRECTS the United States Marshal to release Defendant into
the custody of Lorrie Cross by 9 a.m. C.T. on January 8, 2021, and that USPO outfit
Defendant at that time with a GPS monitoring device.

4. The Court FURTHER DIRECTS Ms. Cross to transport Defendant, in the
same vehicle, to FCI Greenville, by no later than 6 p.m. C.T. on January 8, 2021.

IT IS SO ORDERED on this 4" day of January 20

  

 
